 

Exhibit 10.99

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of October 9,
2017, by and between COLLECTORS UNIVERSE, INC., a Delaware corporation (the
“Company”), and JOSEPH J. ORLANDO ("Executive"), with reference to the
following:

 

A.          Executive is currently employed by the Company as the President of
its Professional Sports Authenticator and PSA/DNA Division, which authenticates
and grades sports trading cards and memorabilia.

 

B.          The Company desires to employ Executive as its Chief Executive
Officer (its “CEO”), commencing on October 9, 2017, and Executive desires to
accept such employment on the terms and subject to the conditions set forth
hereinafter in this Agreement.

 

NOW, THEREFORE, in consideration of the respective promises of each party made
to the other in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by each of the parties,
it is agreed as follows:

 

1.           Certain Definitions. As used in this Agreement, the following terms
shall have the respective meanings given to them below.

 

1.1         An “Affiliate” of the Company means any individual, entity or
organization that controls, is under common control with or is controlled by the
Company.

 

1.2        The terms “beneficially owned” or “owned beneficially” and
“beneficial ownership” shall have the meanings given to such terms in Rule 13d-3
under the Exchange Act, or any successor rule thereto.

 

1.3         The term “Exchange Act” means the Securities Exchange Act of 1934,
as amended, and any successor act thereto.

 

1.4         The term “Parent” of a corporation or other entity means any Person
that beneficially owns, directly or indirectly, a majority of the Voting
Securities (as defined below) of that corporation or other entity.

 

1.5         The terms “Person” and “person” mean any natural person and any
corporation, limited liability company, general or limited partnership, joint
venture, trust, estate or any other organization or entity (whether or not
incorporated).

 

1.6         The term “Cause” shall mean the occurrence of any of the following:

 

(a)     Executive’s conviction of an act that, under applicable law or
government regulations, constitutes a felony or a misdemeanor involving moral
turpitude;

 

(b)     Executive’s commission of an act that subjects or, in the judgment of
the Company’s Board of Directors (the “Board”) is reasonably likely to subject,
the Company, or any Affiliate of the Company, to any material civil liabilities
or penalties or any criminal penalties or fines;

 

(c)     Any conduct by Executive that constitutes unlawful harassment,
discrimination or retaliation, or which, in the good faith judgment of the
Board, is deemed by it to be detrimental to the Company’s reputation or its
competitive position within any of its markets (including the use or possession
by Executive of any controlled substance, chronic abuse of alcoholic beverages,
moral turpitude or the like);

 

(d)     Executive’s breach or violation of any of his covenants in his Employee
Confidentiality Agreement;

 

(e)     Executive’s breach or violation of any conflict of interest, ethics or
employment policies from time to time adopted by the Board and made applicable
to all Company employees generally or any of such policies that are applicable
more specifically to financial executives or executive officers of the Company,
(i) which continues unremedied for a period of ten (10) days following written
notice thereof to Executive from the Company or (ii) which the Board determines
is not susceptible of cure within such 10-day time period;

   

 

--------------------------------------------------------------------------------

 

   

(f)         Executive’s breach or violation of any of his material covenants or
obligations contained in this Agreement (i) which continues unremedied for a
period of fifteen (15) days following written notice thereof from the Company to
Executive or (ii) which the Board determines is not susceptible of cure within
such 15-day time period;

 

(g)         Executive’s gross negligence or willful misconduct, or the reckless
disregard by Executive of material and adverse consequences to the Company or
any of its Affiliates of any of his decisions or actions, in each case as
determined in good faith by the Board; and

 

(h)         Executive’s insubordination with respect to any lawful direction of
the Board or Executive’s failure, on at least two separate occasions, to perform
his material duties as Chief Executive Officer, other than due to his illness or
his Disability (as defined below).

 

1.7          Change in Control of the Company.

 

1.7.1       A “Change in Control” of the Company shall be deemed to have
occurred if:

 

(a)          There is consummated:

 

(i)        any consolidation or merger of the Company with another Person, if
(A) the Company is not the Surviving Person in such consolidation or merger, or
(B) the shares of the Company’s Voting Securities are converted into cash, other
securities or other property, provided, however, that any such merger or
consolidation shall not constitute a Change in Control if the holders of the
Company’s Voting Securities immediately prior to such merger or consolidation
will own, in the aggregate, at least 50% of the outstanding Voting Securities of
the Surviving Person (or its Parent, if any) immediately after consummation of
such merger or consolidation; or

 

(ii)       any sale, exchange or other transfer, including a lease (in one
transaction or a series of related transactions within a period of 12
consecutive months) of all, or substantially all, of the assets of the Company,
provided, however, that such sale, exchange or other transfer shall not
constitute a Change in Control if (A) the Person acquiring such assets is a
corporation or other entity in which the holders of the Company’s Voting
Securities immediately prior to such transaction will own, in the aggregate, at
least 50% of the outstanding Voting Securities of the Person acquiring such
assets (or of the Parent thereof, if any), immediately after consummation of
such transaction, or (ii) such Person is a “related person” within the meaning
of Treasury Regulation § 1.409A-3(i)(5)(vii)(B) promulgated under the Code; or

 

(b)          any Person, or any group of Persons acting in concert (within the
meaning of Section 13(d) or Section 14(d)(2) of the Exchange Act), shall
directly or indirectly acquire (other than in or as a result of a transaction
described in Paragraph 1.7(a) above) beneficial ownership of securities of the
Company possessing more than 50% of the total combined voting power of the
Company’s then outstanding securities, unless:

 

(i)        the Person or group making such acquisition of beneficial ownership
(the “Acquiring Person”) was (A) the Company or an Affiliate of the Company,
(B) an employee benefit plan of Company or any of its Affiliates or a trustee or
other fiduciary holding securities under any such employee benefit plan, or
(C) an underwriter temporarily holding securities of the Company pursuant to a
firmly underwritten public offering of such securities, or

 

(ii)       the transaction that caused such Acquiring Person’s beneficial
ownership to exceed fifty percent (50%) of the outstanding voting securities of
the Company was a purchase by the Acquiring Person of Voting Securities of the
Company in a firmly underwritten public offering thereof; or

 

(c)          Over a period of twenty-four (24) consecutive months or less, there
is a change in the composition of the Company’s Board such that a majority of
the Board members (rounded up to the next whole number, if a fraction) ceases,
by reason of one or more proxy contests for the election of Board members, to be
composed of individuals who either (i) have been Board members continuously
since the beginning of that 24-month period, or (ii) have been elected or
nominated for election as Board members during such period by at least a
majority of the Board members described in the preceding clause (i) who were
still in office at the time that election or nomination was approved by the
Board.

  

2

--------------------------------------------------------------------------------

 

   

1.7.2       Notwithstanding the foregoing, however:

 

(a)         For purposes of this Agreement a “Change in Control” within the
meaning of this Section 1.7 shall not be deemed to have occurred solely as the
result of any acquisition of Voting Securities by the Company or any subsidiary
thereof that has the effect of (i) reducing the number of the Company’s
outstanding Voting Securities, or (ii) increasing the beneficial ownership of
the Company’s Voting Securities by any Person to more than fifty percent (50%)
of the Company’s outstanding Voting Securities; provided, however, that, if any
such Person shall thereafter acquire beneficial ownership, directly or
indirectly, of any additional Voting Securities of the Company (other than
pursuant to a stock split, stock dividend, or similar transaction) and
immediately thereafter beneficially owns more than fifty percent (50%) of the
then outstanding Voting Securities of the Company, then, a “Change in Control”
shall be deemed to have occurred for purposes of this Section 1.7; and

 

(b)         If and to the extent that any amount constituting deferred
compensation (as defined in Section 409A of the Code) would become payable under
this Plan by reason of the consummation of a Change in Control, such amount will
become payable only if the event constituting the Change in Control would also
qualify as a change in ownership or effective control of the Company or a change
in the ownership of a substantial portion of the assets of the Company, each as
defined within the meaning of Code Section 409A, as it has been and may be
amended from time to time, and any proposed or final Treasury Regulations and
IRS guidance that has been promulgated or may be promulgated thereunder from
time to time.

 

1.8         Effective Date. The term “Effective Date” of this Agreement means
the date first set forth above in this Agreement.

 

1.9         Good Reason Events. Each of the following actions by the Company
shall constitute a “Good Reason Event” that will entitle Executive to terminate
his employment for Good Reason on the terms, but subject to the conditions, set
forth in whichever of Section 5.3 hereof or Section 6.1 hereof is applicable by
their respective terms:

 

(a)         The Company materially reduces Executive's authority, duties or
responsibilities with Company from the authority duties or responsibilities
Executive possessed immediately prior to the consummation of the Change in
Control; or

 

(b)         The Company changes Executive’s principal position with Company in a
manner or to an extent that such reduction or change (as the case may be)
constitutes or would generally be considered to constitute a demotion of
Executive;

 

PROVIDED, however, that if either of the foregoing actions is taken by the
Company as a result of (i) the Disability of Executive, or (ii) any acts or
omissions of Executive or any other occurrence that would entitle Company to
terminate Executive’s employment hereunder for Cause, then such action shall not
constitute a Good Reason Event and any termination by Executive of his
employment with the Company by reason of such action shall not constitute a
termination of employment for Good Reason pursuant to this Section 1.9 or
entitle Executive to compensation pursuant to Section 5.4 below.

 

(c)          The Company materially reduces Executive's base salary or base
compensation below the amount thereof as prescribed by this Agreement, provided
that no such reduction shall constitute a Good Reason Event, and any termination
by Executive of his employment by reason of such reduction shall not constitute
a termination for Good Reason, if such reduction is made (i) as part of an
across-the-board cost cutting measure that is applied equally or proportionately
to all senior executives of Company, rather than discriminatorily against
Executive, or (ii) by and at the election of the Company due to Executive’s
Disability or any acts or omissions of Executive or other occurrence that would
entitle Company to terminate Executive’s employment for Cause; or

 

(d)          The Company relocates Executive to an office located more than
thirty (30) miles from Executive’s then current office location (other than for
temporary assignments or required travel in connection with the performance by
Executive of his duties for Company), unless such relocation reduces the travel
distance between Executive’s then principal residence and his new office
location; or

 

(e)          The Company breaches any of its material obligations to Executive
under this Agreement and fails to cure such material breach prior to the
expiration of a period of thirty (30) days following the giving of a written
notice from Executive to the Company of such breach which sets forth, in
reasonable detail, the actions, facts or circumstances that Executive is
asserting constitute such breach by the Company.

    

3

--------------------------------------------------------------------------------

 

     

1.10       The term “Good Reason Termination Notice” means a written notice from
Executive to the Company, of Executive’s election to terminate his employment
with the Company pursuant to Section 6.1 hereof due to the occurrence of a Good
Reason Event, provided, however, that, to be effective such notice must set
forth a description, in reasonable detail, of the action or event which
Executive is asserting constitutes such Good Reason Event.

 

1.11        The terms “IRC” and “Code” shall each mean the Internal Revenue Code
of 1986, as amended.

 

1.12        Surviving Person. The term “Surviving Person” shall mean the
corporation or other entity that is either (i) the surviving or continuing
corporation of entity in a merger or consolidation of the Company with another
corporation or entity, whether that is the Company or another party to such
merger or consolidation or (ii) the corporation or other entity which acquires
all or substantially all of the assets of the Company in a single or series of
related transactions which constitutes a Change in Control as contemplated by
Subparagraph 1.7(a)(ii) above.

 

1.13        Disability. The terms “Disability” and “Disabled” shall mean
Executive’s incapacity due to physical or mental illness that causes the
Executive to be absent from his duties with the Company on a full-time basis for
three (3) consecutive months or for a period of one hundred eighty (180)
non-consecutive days in any twelve (12) month period. In the event there is a
dispute over whether the Executive is disabled, then, such dispute shall be
resolved by a practicing physician, licensed as such and in good standing, in
California that is selected by the Company, to conduct a physical examination
or, in the case of an alleged mental disability of Executive, a psychiatrist to
conduct a psychological examination, of Executive and Executive agrees that he
will submit to such examination in the event of any such a dispute. The
determination of such physician or psychiatrist (as the case may be) shall be
binding on and non-appealable by the parties hereto.  Any refusal or failure of
Executive to submit to such a physical or psychological examination shall, for
purposes of this Agreement, constitute Executive’s admission that he is
Disabled.

 

1.14        Termination Date. The term “Termination Date” shall mean Executive’s
last day of employment with Company. For avoidance of doubt, the Termination
Date will be deemed not to have occurred unless Executive’s last day of
employment also constitutes a “separation from service” within the meaning
Section 409A of the IRC.

 

1.15        The term “Voting Securities” of any Person that is a corporation,
including the Company, means the combined voting power of that Person’s then
outstanding securities having the right generally to vote in elections of that
Person’s directors. The term “Voting Securities” of any Person other than a
corporation, such as a partnership or limited liability company, shall mean the
combined voting power of that Person’s outstanding ownership interests in such
entity that are entitled generally to be voted or to select the individuals
(such as the managers of a limited liability company) that have substantially
the same authority or decision-making powers with respect to such entity that
are generally exercisable by directors of a corporation.

 

2.            Employment as Chief Executive Officer.

 

2.1          Employment of Executive. The Company hereby employs Executive as
its Chief Executive Officer (the “CEO”), and Executive hereby accepts such
employment and agrees to serve in that position, on a full time basis, in
accordance with the terms and subject to the conditions contained in this
Agreement. Executive shall perform his duties and responsibilities as the
Company’s CEO fully, faithfully and in a diligent and timely manner throughout
the term of his employment as CEO of the Company and, in his capacity as CEO, he
will report to the Board.

 

2.2          CEO Responsibilities. As the Company’s CEO, Executive shall be
responsible for (i) the formulation of strategic and business plans and
initiatives for the Company and its subsidiaries and upon their approval by the
Board, their implementation, (ii) the supervision of the senior management
personnel of the Company and its subsidiaries, (iii) the financial performance
and financial condition of the Company and its subsidiaries, and (iv) the
accuracy and completeness of the Company’s financial and public reporting,
including the reports filed with the Securities and Exchange Commission, all
under the oversight of the Board. Executive also shall perform such other duties
as may be assigned from time to time to him by the Board, provided that such
duties are commensurate with those customarily assigned to chief executive
officers of public companies with revenues and market capitalizations comparable
to that of the Company. Executive hereby represents and warrants that, except as
may otherwise have been disclosed in writing to the Company, he is under no
contractual or other commitments, written or oral (including under any
non-competition, trade secret or confidentiality or similar agreements), and has
no duties or responsibilities, that are inconsistent or would interfere with the
performance by him, on a full time basis, of his duties as the Company’s CEO. In
addition, Executive represents that none of the information that he needs or
will use in performing his duties as the Company’s CEO was or will be obtained
from any Person who employed Executive in the past as an employee or engaged
Executive’s services as an non-employee consultant or advisor.

    

4

--------------------------------------------------------------------------------

 

    

2.3         Principal Place of Employment. Executive shall perform his duties as
the Company’s CEO principally at the Company’s executive offices in Santa Ana,
California, except when required to travel on Company’s business.

 

2.4         Employee Confidentiality Agreement. Executive acknowledges that has
previously entered into an Employee Confidentiality Agreement (the
“Confidentiality Agreement”) with the Company. Executive represents and warrants
and agrees that such Confidentiality Agreement is binding on and enforceable
against him in accordance with its terms and shall remain unchanged and in full
force and effect and shall survive and continue in full force and effect
following the expiration or any other termination of this Agreement or of
Executive’s employment with the Company.

 

3.            Term of Employment. Unless sooner terminated as provided in
Section 5 or Section 6 below, the term of Executive’s employment with the
Company as its CEO shall be one (1) year, commencing on October 9, 2017 (the
“Commencement Date”) and ending on the first anniversary thereof (the
“Expiration Date”). If, at any time during the term of Executive’s employment
hereunder, there is a termination of Executive’s employment with the Company for
any reason whatsoever, including by reason of the expiration of the one-year
term of Executive’s employment under this Agreement, and irrespective of whether
such termination is by the Company or Executive, this Agreement shall terminate
and shall be of no further force or effect; provided, however, that the
following provisions of this Agreement shall survive the expiration or any other
termination of this Agreement and the expiration or other termination of
Executive’s employment with the Company:  (i) Section 1 (“Certain Definitions”);
(ii) this Section 3; (iii) Section 5 (“Termination of Employment”);
(iv) Section 6 (“Termination by Executive for Good Reason or Following a Change
in Control”); (v) Section 7 (“Payment Delay Provisions”); (vi) Section 8
(“Release of Claims”); and (vii) Section 9 (“Miscellaneous”).

 

4.            Compensation and Benefits. Executive’s compensation for all
services rendered, as CEO or in any other capacity, to the Company or to any of
its Affiliates shall be as follows:

 

4.1         Salary. Executive will receive an annual base salary of Three
Hundred Fifty Thousand Dollars ($350,000) (the “Annual Salary”), which shall be
payable in twenty-four (24) equal twice-monthly installments in accordance with
the Company’s customary payroll practices, less taxes and other required
withholdings. If Executive’s employment commences other than on the first day of
any calendar month or expires or terminates other than on the last business day
of any calendar month, the portion of the Annual Salary for such month shall be
pro-rated based on the number of days in such month that Executive was employed
by the Company as its CEO.

 

4.2         Incentive or Bonus Compensation.

 

(a)          Executive shall have the opportunity to earn bonus compensation
(the “Bonus Opportunity”) at target in the amount of seventy-five percent (75%)
of Executive’s Annual Salary, pro-rated for the number of days he is employed
during the Company’s fiscal year ending June 30, 2018 (Executive’s “Pro-Rated
Annual Salary”), as follows:

 

(i)          Eighty percent (80%) of the Bonus Opportunity will be contingent on
the achievement of one or more corporate financial goals or objectives in the
Company’s second, third and fourth fiscal quarters ending December 31, 2017,
March 31, 2018 and June 30, 2018, respectively, or for the nine months ended
June 30, 2018, based on the Company’s fiscal 2018 annual operating plan (the
“AOP”) as previously approved by the Board of Directors, subject to such
adjustments thereto as may be approved by the Compensation Committee of the
Board within sixty (60) days of the Commencement Date and shall require that the
Executive shall have been in the continuous service of the Company as its CEO
throughout the period from the Commencement Date to and including June 30, 2018.

 

(ii)          The other twenty percent (20%) the Bonus Opportunity will be
contingent on the Executive’s achievement of individualized or personal
performance objectives (“MBOs”) to be established, within 60 days of the
Commencement Date, by the Company’s Compensation Committee and shall require
that the Executive shall have been in the continuous service of the Company as
its CEO throughout the period from the Commencement Date to and including June
30, 2018.

 

(b)          Executive shall be entitled to participate in any equity incentive
plans or programs that are adopted by the Board of Directors or its Compensation
Committee during the term of Executive’s employment as CEO and are generally
made available to the Company’s executive officers, subject to the eligibility
requirements and the other terms and conditions thereof, including any
performance, time or other vesting conditions; provided that it is understood
and agreed that neither the Board nor its Compensation Committee shall be
obligated to adopt any such incentive or bonus plans or programs.

    

5

--------------------------------------------------------------------------------

 

     

(c)          Nothing contained in this Section 4.2 is meant to preclude the
Compensation Committee from awarding Executive a discretionary bonus if and as
the Committee deems it to be appropriate in its sole and absolute discretion.

 

4.3          Employee Benefits. During the term of Executive’s employment as the
Company’s CEO, he will be entitled to participate in those employee benefit
programs that are generally made available to full time employees of the
Company, subject to the eligibility requirements thereof, including, without
limitation, health insurance coverage for him and his immediate family, paid
vacation which shall accrue in accordance with the Company’s applicable vacation
policy, and any 401K or other ERISA compliant retirement savings plans that the
Company may have in effect or establish for its employees generally.

 

4.4          Reimbursement of Expenses. Executive shall be entitled to be
reimbursed promptly for the reasonable out-of-pocket expenses incurred by him in
the performance of his duties for the Company, in accordance with and subject to
the Company’s expense reimbursement policies as in effect from time to time.
Without limiting the Company’s obligation pursuant to the preceding sentence,
but subject to Executive’s compliance with the Company’s expense reimbursement
policies, reimbursements of any such expenses shall (a) be paid to the Executive
no later than sixty (60) days following the year in which the expenses were
incurred, (b) the right to reimbursement during the year will not affect
reimbursements or in-kind benefits provided to the Executive in any other year,
and (c) the Executive’s right to reimbursement shall not be subject to
liquidation or exchange for any other benefit.

 

4.5          Taxes and Withholdings. All compensation and benefits payable to
Executive under this Agreement, including salary payments, any bonus
compensation he may earn, and any amounts that may become payable to him
pursuant to Section 5 or Section 6 below, shall be paid net of any employment
taxes and any other withholdings required pursuant to applicable law or under
any Company employee benefit plans or programs in which Executive or his
dependents participate.

 

5.            Termination of Employment.

 

5.1          Termination of Executive’s Employment by the Company for Cause or
by Executive without Good Reason. The Company may terminate Executive’s
employment for Cause (as defined in Section 1.6 above), at any time effective on
written notice to him. Executive may resign or terminate his employment with the
Company at any time and for any reason, without Good Reason (as hereinafter
defined) effective on fifteen (15) days prior written notice to the Company,
provided that, if Executive elects to resign or so terminate his employment, the
Company in its sole discretion may elect, instead, to terminate Executive’s
employment for Cause effective either immediately on written notice to Executive
or on less than 15 days prior written notice to him. On any such termination of
Executive’s employment, whether by the Company for Cause or by Executive without
Good Reason, the Company’s sole obligation and liability to Executive shall be
to pay Executive any unpaid salary, together any employee benefits and any
unused vacation, accrued to the effective date of such termination of or
resignation (as the case may be) of Executive’s employment.

 

5.2          Termination of Employment due to Executive’s Disability or Death or
by the Company without Cause.

 

(a)          Termination due to Death or Disability. Executive’s employment with
the Company shall terminate immediately in the event of his Disability or Death,
and in the event of such a termination, Executive, or in the case of his death,
his estate, heir or covered dependents (as the case may be), shall become
entitled to receive the compensation set forth in Section 5.4 below.

 

(b)          Termination by the Company without Cause. The Company may terminate
this Agreement and Executive’s employment at any time without Cause, effective
on thirty (30) days prior written notice to Executive, provided, however, that
the Company may elect, instead, to make such termination of Executive’s
employment without Cause effective either immediately on written notice to
Executive or on less than 30 days prior written notice, in which event, however,
Executive will be entitled to continue receiving his compensation, as set forth
in Section 4 above, until the thirtieth (30th) day following the giving of such
notice of termination to the same extent as if the effective date thereof were
deemed to occur on that thirtieth (30th) day. Upon and by reason of any such
termination of Executive’s employment by the Company without Cause, Executive
shall become entitled to receive the compensation set forth in Section 5.4
below.

    

6

--------------------------------------------------------------------------------

 

     

5.3         Termination by Executive for Good Reason. Executive shall become
entitled to terminate this Agreement and his employment with Company for “Good
Reason” due to the taking by the Company of an action that constitutes a Good
Reason Event (as defined in Section 1.9 hereof), if the Company fails to rescind
or cure such Good Reason Event prior to the expiration of a thirty (30) day
period following the Company’s receipt of a Good Reason Termination Notice from
Executive. Notwithstanding anything to the contrary that may be set forth above
in this Section 5.3 or elsewhere in this Agreement, however, it is expressly
agreed that Executive shall not be entitled to terminate his employment for Good
Reason, if (i) the Company was required to take any of actions set forth in
Section 1.9 in order to comply with any applicable laws or government
regulations or any order, ruling, instruction or determination of any government
agency or tribunal or any court having jurisdiction over Company, its Parent (if
any), or any of its other Affiliates; or (ii) Executive fails to give the
Company the required Good Reason Termination Notice, containing the information
set forth in Section 1.10 above, within thirty (30) days of the earlier of the
date on which Company notifies Executive, or the date on which Executive first
learns, that the Company has taken an action that constitutes a Good Reason
Event. In the event of a termination by Executive of his employment with the
Company for Good Reason, Executive shall become entitled to receive the
compensation and benefits set forth in Section 5.4 below (the “Severance
Compensation”).

 

5.4         Compensation on Termination of Employment pursuant to Section 5.2
or 5.3. If there is a termination of Executive’s employment pursuant to Section
5.2 or Section 5.3 above, then, as the Company’s sole and exclusive obligation
and liability to Executive and his dependents by reason thereof, Executive shall
become entitled to receive the following compensation and benefits, subject to
the provisions of Section 7 hereof to the extent applicable to the payment of
such compensation and benefits:

 

(a)          Salary Continuation. The Company shall continue to pay Executive
(or in the case of his death, to his heirs) his salary, at the rate in effect on
the date of such termination of employment, for the then remaining original term
of his employment as set forth in Section 3 above, but in no event for more than
six (6) months following the effective date of such termination of employment
(the “Salary Continuation Period”), with such payments (“salary continuation
payments) to be made by the Company to Executive (or his estate or heirs, as the
case may be) in twice-monthly equal installments, less required taxes and
withholdings, on the Company’s regular payroll dates and in accordance with the
Company’s customary payroll procedures as then in effect. Each salary
continuation payment shall be considered a separate payment for purposes of
Section 409A of the IRC, including for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii) promulgated under the IRC.

 

(b)          Continuation of Medical Insurance. Upon a timely election of the
continuation coverage under COBRA, by Executive or, in the case of a termination
due to his death, by his dependents who were “covered dependents” under the
Company’s group health insurance plan or program, the Company will pay one
hundred percent (100%) of Executive’s COBRA premiums for the continuation of
medical insurance coverage under the Company’s group health insurance plan as in
effect on the day immediately preceding the effective date of such termination
without Cause or for Good Reason for the Insurance Continuation Period (the
“Medical Insurance Continuation Benefit”). For purposes of this Section 5.4(b),
the term “Insurance Continuation Period” shall mean (i) the Salary Continuation
Period (as defined above) or (ii) the period ending on the date on which
Executive obtains employment with another employer that makes group health
insurance available to him and his dependents, whichever is shorter. Each
premium payment shall be paid when due and shall be considered a separate
payment for purposes of Section 409A of the Code.

 

5.5          Expiration of Term. Unless otherwise agreed in writing by Executive
and the Company, upon expiration of the one-year term of Executive’s employment
hereunder, this Agreement and Executive’s employment with the Company will
terminate automatically, without the necessity of any notice from either party
to the other and, in that event, the Company’s sole obligation and liability to
Executive shall be to pay Executive any unpaid salary, together with any
employee benefits and any unused vacation, accrued to the Expiration Date

 

5.6          Exclusivity of Remedies. In the event of any termination of
Executive’s employment by the Company or by Executive, pursuant to Section 5.1,
Section 5.2 or Section 5.3 hereof, then the respective rights and remedies and
the respective obligations of the parties hereto set forth in this Section 5
shall constitute the sole and exclusive rights, remedies and obligations of the
parties arising out of or in connection with any such termination of Executive’s
employment with the Company, and each party expressly disclaims and waives any
and all other rights or remedies which such party would, but for the provisions
of this Section 5.6, have under this Agreement or under applicable law by reason
of such termination of employment or the acts or omissions that led to such
termination of employment.

    

7

--------------------------------------------------------------------------------

 

    

6.            Termination by Executive for Good Reason Following a Change in
Control.

 

6.1         Termination Following a Change in Control. Executive shall become
entitled to terminate his employment and to receive the severance compensation
provided for in Section 6.2 below, rather than the severance compensation
provided in Section 5 above, if (i) a Change in Control of the Company is
consummated while Executive is employed by the Company as its CEO and
(ii) either of the following additional events occurs, while Executive is still
the CEO of the Company or an employee of the Surviving Person in such Change in
Control, as a direct result of or at the time of or within (but not later than)
twelve (12) months following the consummation of such Change in Control:

 

(a)         Executive’s employment with the Company is terminated without Cause
pursuant to Section 5.2(b) of this Agreement by the Company, or by the Surviving
Person (if other than the Company); or

 

(b)         Executive terminates his employment and all positions he may hold
with the Company or the Surviving Person (if other than the Company) for Good
Reason pursuant to, and subject to the conditions and exceptions set forth in,
Section 5.3 above, as a result of the occurrence of a Good Reason Event within
twelve (12) months following the consummation of the Change in Control, provided
that Executive furnishes the Company or such Surviving Person (if other than the
Company) the Good Reason Termination Notice required by Section 5.3 no later
than thirty (30) days after the occurrence of such Good Reason Event and the
Company or such Surviving Person, as the case may be, fails to rescind such
Event within thirty (30) days following its receipt of such Good Reason
Termination Notice.

 

6.2          Severance Compensation upon a Termination Pursuant to Section 6.1.
Subject to Subsections 6.3 (“Accrued but Unpaid Amounts”) and 6.4 (“No
Requirement of Mitigation”) and Section 7 (“Payment Delay Provisions and
Parachute Limitations”) in this Agreement, upon a termination of Executive’s
employment pursuant to and meeting the applicable conditions of Section 6.1
above (a “Section 6 Termination”), Executive shall become entitled to receive
the following severance compensation and benefits:

 

(a)          Accrued but Unpaid Amounts. All unpaid salary and benefits payable
to Executive under this Agreement accrued to the date of such Section 6
Termination.

 

(b)          Salary Benefit. An amount, payable at the times and in the manner
set forth in Section 6.3 below, equal to one (1) times Executive’s Annual Salary
under this Employment Agreement as in effect as of the date of such Section 6
Termination.

 

(c)          Medical Insurance Continuation Benefit. Upon a timely election of
the continuation coverage under COBRA by Executive, the Medical Insurance
Continuation Benefit for the Insurance Continuation Period as set forth in
Section 5.4(b) above.

 

Notwithstanding any other provision in this Agreement to the contrary, under no
circumstances, shall the Executive be permitted to exercise any discretion to
modify the amount, timing or form of payment or benefit described in this
Section 6.2.

 

6.3          Timing and Manner of Payment. Except as otherwise set forth in
Section 7.1 below, Executive shall be entitled to receive the payments
referenced in Sections 6.2(a) and (b) in a single lump sum, less taxes and other
required or applicable withholdings, on the tenth (10th) business day following
such Section 6 Termination.

 

6.4          No Requirement of Mitigation. Executive shall not be required to
mitigate the amount of any payment or benefit provided for in this Section 6 by
seeking other employment or otherwise, nor shall any compensation or other
payments received by the Executive from other Persons after the date of a
Section 6 Termination reduce any payments due to him under this Section 6,
except as otherwise provided in Section 5.4(b) with respect to the Medical
Insurance Continuation Benefit payable pursuant thereto or pursuant to Section
6.3(c) above (as the case may be). Notwithstanding the foregoing, however, if
Executive receives or earns any compensation (whether in cash or in kind) for
services rendered in any capacity for or to or for the benefit of a competitor
of the Company prior to the payment in full to him of his severance compensation
under this Section 6, such payments or the fair value of the other compensation
received or receivable by him for the provision of services to such competitor
shall be applied to reduce, dollar for dollar, the amount of the severance
compensation that Executive would have otherwise been entitled to receive under
Section 6.3.

   

8

--------------------------------------------------------------------------------

 

    

6.5          Exclusivity of Remedies. In the event of any Section 6 Termination
of Executive’s employment, then the respective rights and remedies and the
respective obligations of the parties hereto set forth in this Section 6 shall
constitute the sole and exclusive rights, remedies and obligations of the
parties arising out of or in connection with any such termination of Executive’s
employment with the Company or any Surviving Person (as the case may be), and
each party expressly disclaims and waives any and all other rights or remedies
which such party would, but for the provisions of this Section 6.5, have under
this Agreement or under applicable law by reason of such termination of
employment or the acts or omissions that led to such termination of employment.

 

7.             Payment Delay Provisions and Parachute Limitations.

 

7.1          Payment Delay. Notwithstanding anything herein to the contrary, but
subject to the exceptions set forth in Section 7.2 below, to the extent any
payments to Executive pursuant to Section 5 or Section 6 hereof, are treated as
non-qualified deferred compensation subject to Section 409A of the Code, then
(i) no such amount shall be payable pursuant to Section 5 or Section 6, as
applicable, unless Executive’s termination of employment constitutes a
“separation from service” with the Company, as such term is defined in Treasury
Regulation § 1.409A-1(h) or any successor provision thereto (a “Separation from
Service”), and (ii) if Executive, at the time of his Separation from Service, is
determined by the Company to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code and the Company determines that delayed
commencement of any portion of the termination benefits payable to Executive
pursuant to this Agreement is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) (any such delayed commencement,
a “Payment Delay”), then, such portion of the compensation payable to Executive
pursuant to Section 5 or Section 6 (as applicable) shall not be paid or
otherwise provided to Executive prior to the earliest of (A) the expiration of
the six (6) month period measured from the date of Executive’s Separation from
Service, (B) the date of the Executive’s death or (C) such other date as is
permitted under Section 409A of the Code.  Upon the expiration of the applicable
Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to
a Payment Delay shall be paid in a lump sum to Executive within 10 days
following such expiration, without interest, and any remaining payments due
under the Agreement shall be paid as otherwise provided herein.  The
determination of whether Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall made by the Board in accordance with the terms of Section 409A of
the Code and applicable guidance thereunder (including without limitation
Treasury Regulation Section 1.409A-1(i) or any successor provision thereto).

 

7.2         Exceptions to Payment Delay. Notwithstanding Section 7.1 above, to
the maximum extent permitted by applicable law, amounts payable to Executive
pursuant to Section 5 or Section 6 shall be made in reliance upon Treasury
Regulation § 1.409A-1(b)(9) with respect to separation pay plans, or Treasury
Regulation § 1.409A-1(b)(4) with respect to short-term deferrals. Accordingly,
the severance or post-termination payments provided for in Section 5 and
Section 6 are not intended to provide for any deferral of compensation subject
to Section 409A of the Code to the extent that:

 

(a)          such payments, pursuant to their terms, may not be made later than
the 15th day of the third calendar month following the later of: (i) the end of
the Company’s fiscal year, or (ii) the calendar year, in which Executive’s
Separation from Service occurs, or

 

(b)          (i) such payments do not exceed an amount equal to two times the
lesser of (A) the amount of Executive’s annualized compensation based upon
Executive’s annual rate of pay for the calendar year immediately preceding the
calendar year in which Executive’s Separation from Service occurs (adjusted for
any increase during the calendar year in which such Separation from Service
occurs that would be expected to continue indefinitely had Executive remained
employed with the Company) or (B) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the calendar year in which Executive’s Separation from Service occurs, and
(ii) such payments shall be completed no later than December 31 of the second
calendar year following the calendar year in which Executive’s Separation from
Service occurs.

 

7.3          Parachute Limitations. Notwithstanding anything in this Agreement
to the contrary, if any compensation, payment, benefit or distribution by the
Company or a Surviving Person to or for the benefit of Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (collectively, the “Severance Compensation”), would be
subject to the excise tax imposed by Section 4999 of the Code, then, if and to
the extent that any or all of the payments and benefits provided for in this
Agreement constitute “parachute payments” within the meaning of Section 280G of
the Code and would, but for this Section 7.3, be subject to Excise Taxes (as
defined below), then, the aggregate amount of such Severance Compensation shall
be reduced such that the present value thereof (as determined under the Code and
applicable regulations) is equal to Executive’s “Threshold Amount” (as defined
below). The determination of any reduction of any payment or benefits under this
Section 7.3 pursuant to the foregoing provision shall be made by a nationally
recognized public accounting firm chosen by the Company in good faith, and such
determination shall be conclusive and binding on the Company and the Executive.
For purposes of this Section 7.3, the term “Threshold Amount” shall mean three
(3) times Executive's “base amount” (within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder) less one dollar ($1.00);
and the term “Excise Taxes” shall mean the excise taxes imposed by Section 4999
of the Code, and any interest or penalties incurred by Executive with respect to
such excise taxes.

    

9

--------------------------------------------------------------------------------

 

     

8.           Release of Claims. It shall be a condition precedent to the
obligation of the Company to pay Executive, and to the rights of Executive to
receive, the salary continuation payments and other benefits under Section 5
hereof or the severance compensation and other benefits set forth in this
Section 6, as applicable, that Executive shall (i) execute and deliver to the
Company, and not revoke, a separation and release agreement, in a form
prescribed by Company (the “Separation Agreement”), and (ii) remain in full
compliance with the Separation Agreement. Such Separation Agreement shall
include, without limitation, a non-disparagement provision, a post-termination
cooperation provision, a confidentiality provision, a covenant not to sue and a
general release of all rights and claims, known or unknown, that Executive may
have or may be entitled to assert against the Company or the Surviving Person
(as the case may be) or any of its respective Affiliates and an express waiver
of California Civil Code Section 1542, provided that such release shall not
apply to Executive’s rights or the Company’s obligations under Section 5 or
Section 6 (as applicable). If the terms of the Separation Agreement are such
that the permissible period for its execution and delivery to the Company spans
two tax years of the Employee, then the salary continuation payments and other
benefits under Section 5 hereof or the severance compensation and other benefits
set forth in this Section 6 shall commence in the second of the two tax years,
provided that the first installment payment shall include all amounts that would
otherwise have been paid to Executive during the period beginning on the
termination date and ending on the first payment date if no delay had been
imposed.

 

9.           Miscellaneous.

 

9.1          No Other Agreements. This Agreement, together with the Employee
Confidentiality Agreement contain all of the terms and provisions relating to
and governing the employment relationship between Executive and the Company and
shall supersede any other prior or contemporaneous agreements or understandings
(written, oral or implied) between Executive and the Company relating in any way
to Executive’s employment as CEO of the Company.

 

9.2          Amendments and Waivers. This Agreement may be amended at any time,
but only by a written instrument signed by both parties. A waiver by either
party of any of such party’s rights or any of the obligations of the other party
under this Agreement shall not be binding, effective or enforceable unless such
waiver is set forth in a written instrument signed by the party who is purported
to have granted such waiver.  No failure to exercise and no delay on the part of
either party in exercising any right or power set forth herein or granted by law
will operate as a waiver thereof and any single or partial exercise of any
right, power or privilege shall not preclude any other or further exercise
thereof or the exercise of any other right, power or privilege under this
Agreement or applicable law.

 

9.3          Severability. If any provision of this Agreement or of the Employee
Confidentiality Agreement is held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions hereof or
thereof (as the case may be) shall not be affected or impaired in any way.

 

9.4          Governing Law. This Agreement is made and is to be performed in the
state of California and shall be governed by, construed in accordance with and
enforced under the internal laws of the State of California, excluding its
choice of law rules and principles.

 

9.5          Notices. To be effective, any notice or other communication (each,
a “Notice”) given under or with respect to this Agreement must be in writing and
will be deemed given to and received by the party to whom it is addressed
(i) when it is delivered in person to such party on the business day immediately
following the day on which it is delivered to a major nationwide delivery
service for overnight delivery to such party, or (ii) on the day of transmission
to such party, if sent by facsimile or email (with proof of receipt at the
facsimile number or email address to which it is required to be sent), or
(iii) on the second (2nd) business day following the day on which it is
deposited in the United States mail, if mailed by registered or certified mail,
postage prepaid, to the address of such party set forth on the signature page
hereof. Either party may change its address for notice purposes, effective on
the tenth (10th) day following the giving of a written notice thereof to the
other party in the manner set forth above in this Section 9.5.

    

10

--------------------------------------------------------------------------------

 

     

9.6          Arbitration.

 

(a)          Arbitration. Any dispute between the parties relating to this
Agreement or any agreements entered into pursuant hereto by the parties,
including any controversy or dispute regarding the enforceability or the
interpretation of any of the provisions hereof or thereof, or with respect to
any alleged or actual non-performance by a party of its obligations hereunder or
thereunder or with respect to Executive’s performance as the Company’s CEO,
shall be resolved exclusively by binding arbitration in accordance with the
rules of commercial arbitration of the American Arbitration Association. Any
arbitration proceeding shall be held exclusively in Orange County, California
and any service of process in or in connection with any such proceeding shall be
adequate if sent by certified or registered mail, postage prepaid to the address
of the other party last communicated in writing by such other party to the party
initiating such arbitration. The party deemed by the arbitrator to be the
prevailing party in any such arbitration proceeding shall be entitled to an
award obligating the other party to pay to the prevailing party the reasonable
fees and disbursements of such prevailing party’s attorneys, accountants and
expert witnesses incurred in or in connection with any such proceeding. The
determinations of the arbitrator in any such proceeding shall be final and
binding on and non-appealable by the parties.

 

(b)         Waiver of Jury Trial. Each of the parties acknowledges that by
agreeing to resolve their disputes exclusively by arbitration, as provided in
Section 9.6(a) above, they are waiving any right they may otherwise have had to
have any such disputes or controversies resolved by means of a jury trial. EACH
PARTY DOES HEREBY EXPRESSLY AND IRREVOCABLY WAIVE SUCH PARTY’S RIGHTS TO A TRIAL
BY JURY IN ANY SUCH PROCEEDING, AND IN ANY TRIAL OR OTHER PROCEEDING BETWEEN THE
PARTIES RELATING IN ANY WAY TO THIS AGREEMENT, AND EXPRESSLY AND IRREVOCABLY
AGREES THAT THE TRIER OF FACT IN ANY SUCH ARBITRATION PROCEEDING OR TRIAL OR
OTHER PROCEEDING SHALL BE THE ARBITRATOR OR THE JUDGE.

 

(c)          Exception for Equitable Relief. Notwithstanding anything to the
contrary that may be contained in this Section 9.6, each party shall have the
right to petition and obtain from any court of competent jurisdiction any
equitable remedies, including immediate temporary, preliminary and permanent
injunctive relief, to halt a breach or prevent a threatened breach of this
Agreement or of the Employee Confidentiality Agreement or to obtain specific
performance of any of the obligations of the other party hereunder or
thereunder, and it is further expressly agreed by the parties that, in the event
any action or proceeding is brought to obtain any such equitable relief or
remedies, no party will urge, as a defense thereto, that there is an adequate
remedy available at law and no party seeking such relief shall be obligated to
post a bond or other security as a condition to the granting of any such
remedies or the continued effectiveness thereof.

 

9.7         Construction, Certain Definitions and Headings. This Agreement is
the result of arms’ length negotiations between the parties hereto, and no
provision hereof shall be construed against a party by reason of the fact that
such party or its legal counsel drafted said provision or for any other reason.
Wherever the terms “include” or “including” appear in this Employment Agreement,
such term shall mean “include without limitation” or “including but not limited
to” and, unless the context indicates clearly and unambiguously to the contrary,
the terms “hereof,” “herein,” “hereinafter,” “hereunder” and “hereto” and any
other terms of similar meaning, whenever used in this Agreement, shall refer to
this Agreement as a whole and not to the particular section, subsection,
paragraph or clause of this Agreement where any such term appears. Section,
subsection and paragraph headings are for convenience of reference only and
shall not affect the meaning or have any bearing on the interpretation of any
provision of this Agreement.

 

9.8         No Assignment. Neither party may transfer or assign any of its
rights or obligations under this Agreement and any attempt to do so shall be
null and void; provided, however, that the Company shall be entitled, without
the necessity of having to obtain the consent of Executive, to assign this
Agreement and delegate its duties hereunder to any corporation or other entity
that acquires a majority or more of the outstanding common stock or all or
substantially all of the assets of the Company, whether by purchase, merger,
consolidation or otherwise.

 

9.9         Binding on Successors. Subject to Section 9.8 above, this Agreement
shall inure to and be binding on the parties and their respective heirs, legal
representatives and successors and assigns.

 

9.10       Counterparts. This Agreement may be executed in any number of
counterparts, and each of such signed counterparts, and any photocopies or
facsimile or digital copies thereof, shall be deemed to be an original, but all
of which executed counterparts, and any photocopies or facsimile or digital
copies thereof, shall constitute one and the same instrument.

 

11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and date first above written:

 

 

COLLECTORS UNIVERSE, INC.

1921 E. Alton Avenue

Santa Ana, CA 92705

 

By:    /s/ DAVID G. HALL                                      

David G. Hall

President and Chief Operating Officer

 

 

 

EXECUTIVE:

 

 

   /s/ JOSEPH J. ORLANDO                                    

Joseph J. Orlando

 

 

 

12